MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any
                                                                         Oct 22 2019, 9:00 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
estoppel, or the law of the case.                                            Court of Appeals
                                                                               and Tax Court




ATTORNEYS FOR APPELLANT
Kathleen Cullum
Indiana Legal Services, Inc.
Indianapolis, Indiana

Megan Stuart
Indiana Legal Services, Inc.
Bloomington, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Name Change of                                 October 22, 2019
Catherine Clemmer,                                       Court of Appeals Case No.
                                                         19A-MI-1221
Dawson Clemmer (formerly
Catherine Clemmer),                                      Appeal from the Hancock Superior
                                                         Court
Appellant-Petitioner.
                                                         The Honorable Terry K. Snow,
                                                         Judge
                                                         Trial Court Cause No.
                                                         30D01-1901-MI-21



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-MI-1221| October 22, 2019                   Page 1 of 4
                                          Case Summary
[1]   In January of 2019, Dawson Clemmer, a transgender man, petitioned for a

      name and gender-marker change. The trial court granted the name change but

      denied the gender-marker change. Clemmer contends that the trial court

      erroneously denied his petition. We agree and reverse and remand with

      instructions consistent with this decision.



                            Facts and Procedural History
[2]   Dawson Clemmer (formerly Catherine Clemmer) is a transgender man who

      was born a female. On January 4, 2019, Clemmer petitioned for a change of

      name and gender marker. In his petition, Clemmer included a proposed order

      providing findings and conclusions of law. Clemmer averred that he was

      changing his name and gender marker in good faith and not for a fraudulent or

      unlawful purpose. Clemmer also averred that he wanted to make these changes

      to accurately reflect his gender identity and presentation. On April 5, 2019, the

      trial court held a hearing regarding Clemmer’s petition. Following the hearing,

      the trial court took the matter under advisement pending resubmission after

      concluding that the proposed order was not properly completed because “[it

      didn’t] have the name of the court in there, and also [it] didn’t have the names

      in there, and [the court would] like to have it uh, typed out so it’s legible.” Tr.

      p. 4. Upon resubmission, the trial court granted the name change, but the

      change of gender marker remained pending. On April 22, 2019, Clemmer

      moved for a final order regarding his petition for a gender-marker change and

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1221| October 22, 2019   Page 2 of 4
      submitted a third proposed order. That same day, the trial court denied

      Clemmer’s motion stating that “The court did not rule on gender change

      because the petitioner did not include that in the proposed order. Motion for

      gender marker change is denied.” Appellant’s App. Vol. II p. 3.



                                 Discussion and Decision
[3]   Clemmer contends that the trial court erroneously denied his petition for

      gender-marker change. “[T]o the extent that our review requires us to review

      the trial court’s factual determinations, we will apply a clearly erroneous

      standard.” Angelopoulos v. Angelopoulos, 76 N.E.3d 852, 858 (Ind. Ct. App.

      2017). This court provided guidance for trial courts to issue orders requiring the

      Indiana State Department of Health to change an individual’s gender marker

      on his birth certificate in In re Petition for Change of Birth Certificate, 22 N.E.3d

      707 (Ind. Ct. App. 2014). In doing so, we concluded that Indiana Code section

      16-37-2-10 gives authority to grant petitions for gender-marker change.


              I.C. § 16-37-2-10 provides general authority for the amendment
              of birth certificates, without any express limitation (in the statute
              or elsewhere) regarding gender amendments. In light of this
              statute, as well as the inherent equity power of a court of general
              jurisdiction, we conclude that the trial court had authority to
              grant the petition at hand.


      Id. at 709. In discussing what evidence was required to support a petition for

      gender-marker change, we concluded that the “ultimate focus should be on




      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1221| October 22, 2019   Page 3 of 4
      whether the petition is made in good faith and not for a fraudulent or unlawful

      purpose.” Id. at 710.


[4]   Here, the record contains no evidence to suggest that Clemmer’s petition was

      for fraudulent or unlawful purposes. In fact, Clemmer testified that he was not

      seeking a name change to defraud creditors or for fraudulent purposes.

      Clemmer also averred that he was seeking a gender-marker change in order to

      accurately reflect his gender identity and presentation. We conclude that

      Clemmer’s petition was made in good faith and should not have been denied

      because of formatting errors on a proposed order.


[5]   The judgment of the trial court is reversed and remanded with instructions for

      the trial court to enter an order granting Clemmer’s petition for gender-marker

      change within thirty days after certification of this decision.


      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1221| October 22, 2019   Page 4 of 4